DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 1 (and its respective dependent claims) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1 (and its respective dependent claims), applicant is claiming “wherein the different wavelengths are chosen such that the distance between the wavelengths is equal to the distance between the wavelengths of the red and green spectral region” which is not supported by the specification as originally filed and therefore presents prohibited new matter. Specifically, the specification supports the different wavelengths as red and green. The specification does not support having any wavelengths chosen based on the distances between the wavelengths of red and green. The examiner could not find support in the specification as originally filed for this limitation. Should support exist, it is kindly requested that applicant indicate where in the specification such support can be found. For purposes of examination, claim 1 (and its dependent claims) has been examined as if such support exists. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittenberg patent number 3,792,918.
	With respect to claim 4, Wittenberg discloses the limitations therein including the following: a device for generating optical test structures (column 3, line 17 to column 4, line 16, the disclosed laser, mirrors, beam-splitter and rotatable drum disclosed as generating the test structures); for determining characteristic values of an ametropia of a test person (column 1, line 5 to column 2, line 14, column 3, line 56 to column 4, line 33 i.e. determining the cylinder axis and/or the amount of astigmatism and/or the required spherical correction of the test subject); the device generates optical test structures ((column 3, line 17 to column 4, line 16, the disclosed laser, mirrors, beam-splitter and rotatable drum disclosed as generating the test structures); the generated optical test structures comprising at least two simultaneously shown moving speckle patterns with different wavelengths (column 1, line 8 to column 2, line 37, column 3, line 17 to column 4, line 33, and column 4, lines 59-65). Specifically, Wittenberg discloses the device generating a moving speckle pattern (column 1, line 8 to column 2, line 37, column 3, line 17 to column 4, line 33) and further discloses that the device can use two separate lasers of differing wavelengths being projected through a beam-splitter to simultaneously generate the patterns (column 4, lines 59-65). Furthermore, the specific use of the beam-splitter and the projection of both beams into the drum implies that both are being simultaneously projected. Using two separate lasers of different wavelengths being simultaneously used as disclosed will inherently simultaneously generate two different speckle patterns in the same manner that applicant is using two different lasers of differing wavelengths to simultaneously generate two different speckle patterns. Wittenberg further discloses the device determining characteristic values of an ametropia of a test person (column 1, line 5 to column 2, line 14, column 3, line 56 to column 4, line 33 i.e. determining the cylinder axis and/or the amount of astigmatism and/or the required spherical correction of the test subject).
With respect to claim 5, Wittenberg further discloses the projecting of coherent light (abstract, column 4, lines 59-65) with at least two different wavelengths onto the screen (see rejection of claim 1 above). 
With respect to claim 6, Wittenberg further discloses the movement of the speckle pattern by a relative motion of the screen and the light beams (column 3, line 17 to column 4, line 33). 
	With respect to claim 7, Wittenberg further discloses at least one deflection unit for moving the light beams (column 3, line 17 to column 4, line 33 i.e. the disclosed movable mirrors). 
	With respect to claim 8, Wittenberg further discloses an element providing the screen surface (column 2, lines 58-68 and the screen will inherently be formed of “an element”). 
	With respect to claim 10, Wittenberg discloses a method for determining characteristic values of an ametropia (column 1, line 5 to column 2, line 14, column 3, line 56 to column 4, line 33 i.e. determining the cylinder axis and/or the amount of astigmatism and/or the required spherical correction of the test subject). Furthermore, the claimed “determining characteristic values” is set forth in the preamble and need not be given patentable weight. Wittenberg further discloses generating optical test structures (column 3, line 17 to column 4, line 16, the disclosed laser, mirrors, beam-splitter and rotatable drum disclosed as generating the test structures); the optical test structures comprising at least two simultaneously shown moving speckle patterns (column 1, line 8 to column 2, line 37, column 3, line 17 to column 4, line 33, and column 4, lines 59-65). Specifically, Wittenberg discloses the device generating a moving speckle pattern (column 1, line 8 to column 2, line 37, column 3, line 17 to column 4, line 33) and further discloses that the device can use two separate lasers of differing wavelengths being projected through a beam splitter to simultaneously generate the patterns (column 4, lines 59-65). Furthermore, the specific use of the beam-splitter and the projection of both beams into the drum implies that both are being simultaneously projected. Using two separate lasers of different wavelengths being simultaneously used as disclosed will inherently simultaneously generate two different speckle patterns in the same manner that applicant is using two different lasers of differing wavelengths to simultaneously generate two different speckle patterns. Wittenberg further discloses observing the test structures (column 3, line 56 to column 4, line 16 disclosing the test subject viewing the test structures through the optical device including through lens 26); correcting the ametropia of the subject by means of a correction unit (column 3, line 17 to column 4, line 33 disclosing movable lenses to change and correct the optical power).
	With respect to claim 11, Wittenberg further discloses a unit for observing the test structures by the test person (column 3, line 56 to column 4, line 16 disclosing the test subject viewing the test structures through the optical device including through lens 26); the device further comprising a correction unit to correct the possible ametropia phenomena of the test person (column 3, line 17 to column 4, line 33 disclosing movable lenses to change and correct the optical power).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg patent number 3,792,918. 
With respect to independent claims 4, and 10, Wittenberg discloses the limitations therein as set forth in the 102 rejection above and it is the examiner’s contention that Wittenberg discloses the simultaneous use of the two lasers to generate the speckle patterns as per the 102 rejection above. Regardless, based on what is disclosed in Wittenberg, there are only two possible solutions, i.e. that the two lasers are either being used simultaneously or that the two lasers are being used independently. It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing to have the two lasers of differing wavelengths as disclosed in Wittenberg as being used simultaneously since there are only two possible solutions i.e. the lasers being used simultaneously or the lasers being used independently and since it has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp for the purpose of using the finite number of solutions to provide a system of improved ocular testing. Additionally, as stated in the 102 rejection above, using two separate lasers of different wavelengths being simultaneously used will inherently simultaneously generate two different speckle patterns in the same manner that applicant is using two different lasers of differing wavelengths to simultaneously generate two different speckle patterns. 
With respect to claims 5-8 and 11, Wittenberg discloses the limitations therein (see rejections of claims 5-8 and 11 as per the 102 rejections above). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg in view of Mohon patent number 3,724,933. 
With respect to claim 9, Wittenberg discloses the relative motion for producing the speckle pattern as being formed by moving mirrors relative to the screen (column 3, line 17 to column 4, line 33) and not by moving of the screen itself. Mohon teaches that in testing eyes through the use of movable speckle patterns, that specifically the motion can be produced by rotating the screen relative to the pattern producing optics for the purpose of providing a means of producing a movable speckle pattern (fig 1, abstract, column 1, line 64 to column 2, line 64). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the relative motion for producing the speckle pattern as being formed by moving the screen since Mohon teaches that in testing eyes through the use of movable speckle patterns, that specifically the motion can be produced by rotating the screen relative to the pattern producing optics for the purpose of providing a means of producing a movable speckle pattern. 
Claims 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 205 661 A (GB’661).
	With respect to claim 4, GB’661 discloses the limitations therein including the following: a device for generating optical test structures (abstract page 1, page 8, i.e. a plurality of lasers and mirrors generating a first speckle pattern and a second calibration spectacle pattern); for determining characteristic values of ametropia of a test person (abstract, page 1 i.e. detecting the extent of myopia i.e. “determining characteristic values of ametropia”); wherein the device generates optical test structures (abstract page 1, pages 7-9, i.e. a plurality of lasers and mirrors generating a first speckle pattern and a second calibration spectacle pattern); the generated optical test structures comprising at least two simultaneously shown moving speckle patterns (abstract page 1, pages 7-9, i.e. a plurality of lasers, mirrors, and moving screen generating a first moveable speckle pattern and a second moveable calibration spectacle pattern disclosed as being formed in a smaller area of the screen and therefore disclosing both being simultaneously formed on the screen); the device determines characteristic values of ametropia of a test person (abstract, page 1 i.e. detecting the extent of myopia i.e. “determining characteristic values of ametropia”).  
With respect to claim 4, GB’661 discloses that a plurality of lasers can be used to generate the patterns (page 3) but does not specifically disclose the first speckle pattern and the calibration speckle pattern having different wavelengths. However, the plurality of lasers will either produce the moveable speckle pattern and the second moveable calibration speckle pattern to either have the same colors i.e. the same wavelengths or different colors i.e. different wavelengths. As such, there are only two possible solutions. It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing to have the first and second patterns being formed of differing wavelengths since GB’661 discloses that a plurality of lasers can be used to generate the patterns which will either produce the moveable speckle pattern and the second moveable calibration speckle pattern to either have the same colors i.e. the same wavelengths or different colors i.e. different wavelengths which would involve only two possible solutions and since it has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp for the purpose of providing an improved means of testing the eye for ametropia.
With respect to claim 5, GB’661 further discloses and makes obvious the projecting of coherent light (page 3 i.e. the plurality of lasers) with at least two different wavelengths onto the screen (see rejection of claim 1 above). 
With respect to claim 6, GB’661 further discloses the movement of the speckle pattern by a relative motion of the screen and the light beams (pages 2-3 the disclosed moveable screen). 
	With respect to claim 7, GB’661 further discloses at least one deflection unit for moving the light beams (pages 2-3 or 8 i.e. either the disclosed mirror or moveable screen as the “deflection member”). 
	With respect to claim 8, GB’661 further discloses an element providing the screen surface (pages 2-3, a glass surface with abrading as the claimed “element”). Regardless, the screen will inherently be formed of “an element”. 
	With respect to claim 9, GB’661 discloses the moving of the element providing the screen surface (pages 2-3). 
	With respect to claim 10, GB’661 discloses a method for determining characteristic values of an ametropia (abstract, page 1 i.e. detecting the extent of myopia i.e. “determining characteristic values of ametropia”). Furthermore, the claimed “determining characteristic values” is set forth in the preamble and need not be given patentable weight. GB’661 further discloses generating optical test structures (abstract page 1, page 8, i.e. a plurality of lasers and mirrors generating a first moveable speckle pattern and a second moveable calibration spectacle pattern); the optical test structures comprising at least two simultaneously shown moving speckle patterns (abstract page 1, page 8, i.e. a plurality of lasers, mirrors, and moving screen generating a first moveable speckle pattern and a second moveable calibration spectacle pattern disclosed as being formed in a smaller area of the screen and therefore disclosing both being simultaneously being formed on the screen); observing the test structures (pages 1 and 8, the screen upon which the test structures are observed by the test subject); correcting the ametropia of the subject by means of a correction unit (page 8 disclosing that the speed of the calibration speckle portion on the screen can be adjusted to facilitate the prescribing of suitable correction lenses). With respect to claim 10, the claimed two moving speckle patterns “of different wavelengths” would be obvious to one of ordinary skill in the art at the time of the effective filing for the same reasoning set forth in the rejection of claim 4 above. 
	With respect to claim 11, GB’661 further discloses the device further comprising a unit for observing the test structures by the test person (pages 1 and 8, the screen upon which the test structures are observed by the test subject); the device further comprising a correction unit to correct the possible ametropia phenomena of the test person (page 8 disclosing that the speed of the calibration speckle portion on the screen can be adjusted to facilitate the prescribing of suitable correction lenses);
Allowable Subject Matter
Claims 1-3 and 13 are allowed upon overcoming the 112 first paragraph rejection above and based on the assumed meaning as set forth above. 
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1 (and dependent claims 2-3 and 13), none of the prior art either alone or in combination disclose or teach of the claimed system for determining characteristic values of an ametropia of a test person specifically including, as the distinguishing features in combination with the other limitations, the first device for generating optical test structures, the second device for observing the test structures and the second device also comprising a correction unit to correct the ametropia of the test person, the optical test structures comprising at least two simultaneously shown and moving speckle patterns of different wavelengths, wherein the different wavelengths are chosen such that the distance between the wavelengths is equal to the distance between the wavelengths of the red and green spectral regions (assuming there is support for this latter limitation). Specifically, with respect to claim 12, none of the prior art either alone or in combination disclose or teach of the claimed device for generating optical test structures specifically including, as the distinguishing features in combination with the other limitations, wherein the device generates optical test structures, the generated optical test structures comprise at least two simultaneously shown and moving speckle patterns with different wavelengths, wherein the device determines characteristic values of an ametropia of a test person, the device comprises a projection device for projecting coherent light with at least two different wavelengths onto a screen surface which forms the test structures, the device comprising an element providing the screen surface, and wherein the element comprises a holographic structure.
Response to Arguments
	Claims 1-3 and 13 are allowable upon the assumption that the specification as originally filed provides support for the claimed “wherein the different wavelengths are chosen such that the distance between the wavelengths is equal to the distance between the wavelengths of the red and green spectral region”. 
	With respect to independent claim 1, and support for the limitation “wherein the different wavelengths are chosen such that the distance between the wavelengths is equal to the distance between the wavelengths of the red and green spectral region” applicant is apparently arguing that support can be found in paragraphs 0011 and 0012 of the specification. The examiner respectfully disagrees. Applicant argues that this paragraph discloses that an accuracy of 0.25dpt is achievable at certain wavelengths, particularly red and green. Applicant then argues that a person skilled in the art knows that just the distance of the wavelengths is important for this effect and therefore the distance between the wavelengths of the red and green spectral regions are preferred. However, other than disclosing the use of red and green wavelengths, the rest of applicant’s arguments are based on inferences. Inferences from one of ordinary skill in the art is not a basis for providing support in a specification. The specification must clearly recite support for a limitation which it does not do. As such, this limitation presents prohibited new matter. As stated above, if there is another location in the specification in which support for this limitation is clearly provided, and not inferred, then it is kindly requested that applicant indicate where such support can be found.  
	With respect to independent claims 4 and 10, applicant has not amended these claims to overcome the prior art applied in the prior office action. Additionally, applicant has not set forth any arguments (in their arguments of August 16, 2022) as to why the applied prior art is not applicable. The rejections of independent claims 4 and 10 (and their dependent claims rejected above) are still applicable for the reasons set forth in the rejections above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 29, 2022